Citation Nr: 0301958	
Decision Date: 01/31/03    Archive Date: 02/07/03

DOCKET NO.  01-08 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether an August 13, 1986 rating decision which reduced a 40 
percent evaluation for herniated nucleus pulposus, 
lumbosacral spine, to a 20 percent evaluation, involved clear 
and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran had active service from May 1984 to May 1985.  
This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision prepared by 
the Chicago, Illinois Regional Office (RO) of the Department 
of Veterans Affairs (VA) in April 2000 and issued to the 
veteran in May 2000.  This rating decision denied a claim 
that there was clear and unmistakable error (CUE) in an 
August 13, 1986 rating decision which reduced the evaluation 
for herniated nucleus pulposus, lumbosacral spine, from 40 
percent to 20 percent effective November 1, 1986.  The 
veteran disagreed with that determination in April 2001, and, 
after the RO issued a statement of the case in July 2001, the 
veteran submitted a timely substantive appeal in August 2001.

In a September 1999 claim, the veteran's representative 
argued that the RO decision of August 13, 1986, "and all 
subsequent decisions" were clearly and unmistakably 
erroneous.  The argument submitted by the representative 
discusses rating decisions subsequent to the August 1986 
rating decision, including ratings issued in December 1987, 
February 1989, and November 1990.  However, only the August 
1986 rating decision was discussed in the April 2000 RO 
decision which underlies this appeal, the veteran's April 
2001 notice of disagreement, or his August 2001 substantive 
appeal.  The veteran's September 1999 argument is REFERRED to 
the RO for any necessary action, and the veteran and his 
representative are hereby advised that, if the veteran wishes 
to pursue a claim of CUE as to any rating decision subsequent 
to August 1986, the matter should be clarified with the 
agency of original jurisdiction.


FINDINGS OF FACT

1.  In a rating decision prepared on August 13, 1986, the RO 
reduced the assigned evaluation for disability due to a 
herniated nucleus pulposus, lumbosacral spine, from 40 
percent to 20 percent.

2.  By a letter issued on August 28, 1986, the RO notified 
the veteran that his rating would be reduced effective 
November 1, 1986 unless he submitted additional evidence.  

3.  Prior to the expiration of 60 days from the date of that 
letter, the veteran submitted additional evidence and 
expressed disagreement with the rating reduction, but the RO 
did not respond to the veteran's disagreement. 

4.  The RO's August 1986 rating decision had not become final 
when the RO issued an early December 1986 rating decision.

5.  By law, only a final and binding decision may be revised 
on the basis of a finding of clear and unmistakable error.


CONCLUSIONS OF LAW

1.  The August 1986 rating decision is not final.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.104 (2002); 
38 C.F.R. § 3.105 (1986).  

2.  Revision of the August 1986 rating decision on the basis 
of clear and unmistakable error must be denied as a matter of 
law.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.105 
(2002); Sabonis v. Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the determination reached in an 
August 1986 rating decision which determined that his 
evaluation for service-connected herniated nucleus pulposus, 
lumbar spine, should be reduced from 40 percent to 20 
percent, was clearly and unmistakably erroneous.  

Historically, by a July 1985 rating decision, the veteran was 
awarded service connection for herniated nucleus pulposus, 
L5, S1, with S1 radiculoneuropathy.  The RO assigned a 40 
percent evaluation for that disability, under Diagnostic Code 
5293, effective the day following the veteran's service 
separation in May 1985.  The grant of service connection, and 
the assigned evaluation, were based on the veteran's service 
medical records and on the report of a June 1985 VA 
examination.

The 40 percent evaluation assigned in 1985 was in effect, 
unchanged, when the veteran underwent a scheduled routine 
review examination in July 1986.  Following this examination, 
the veteran was notified, by a letter issued on August 28, 
1986, that the RO proposed to decrease the veteran's 40 
percent evaluation to 20 percent, effective on November 1, 
1986.  The veteran was advised that, "You may submit 
evidence to show that the reduction should not be made."  He 
was further advised that if additional evidence was not 
received within 60 days from the date of the letter, "your 
award will be reduced as indicated."  

By a statement dated October 10, 1986, and received by VA on 
October 14, 1986, prior to the expiration of 60 days 
following the August 28, 1986 issuance of the RO's decision 
to reduce his evaluation, the veteran identified additional 
evidence, clinical records of a September 1986 to October 
1986 VA hospitalization for treatment of his service-
connected back disability.  The evidence of record does not 
reflect that the RO responded to the veteran's disagreement 
with the rating reduction or took any action with regard to 
the additional evidence prior to implementing the reduction 
on November 1, 1986, as scheduled.  

Financial documents on the left flap of the claims folder 
reflect that the rating reduction was effectuated on November 
1, 1986, but there is no evidence of record that the RO 
notified the veteran, after the receipt of the additional 
evidence, that the reduction would, nevertheless, be 
effectuated on November 1, 1986.  There is no evidence that 
the veteran was informed that the reduction had been 
effectuated, although he may have realized that the amount of 
VA compensation he was receiving was reduced.  The claims 
file does reflect that the Department of the Army notified 
the RO, in November 1986, that the veteran's retired pay had 
been reinstated because of the reduction of VA benefits.  

In early December 1986, the RO prepared a rating decision 
which reflects that the 20 percent evaluation (the evaluation 
in effect after the reduction from 40 percent to 20 percent 
went into effect on November 1, 1986) was confirmed and 
continued, based on the evidence from the September 1986 to 
October 1986 hospitalization.  However, the evidence of 
record does not reflect that the veteran was notified of this 
December 1986 decision.  The evidence reflects that the 
veteran was again hospitalized for treatment of his service-
connected disability later that same month, in December 1986.  
Moreover, the claims file reflects that the RO was notified 
of that VA hospitalization in December 1986, not long after 
the RO prepared the December 1986 rating decision which 
confirmed and continued the 20 percent evaluation for the 
veteran's service-connected disability.  However, there is no 
evidence that the RO again evaluated the service-connected 
disability.

The record reflects that the veteran was admitted for VA 
hospitalization again in late July 1987, for treatment of his 
service-connected back disability.  In late July 1987, the 
veteran again disagreed with the assigned 20 percent 
evaluation, and requested that the evidence be reviewed.  By 
a rating decision prepared in December 1987 and issued in 
January 1988, the veteran was notified that review of the 
July 1987 hospital summary and the report of an August 1987 
examination had been conducted, and that the RO determined 
that no change to the 20 percent evaluation previously 
assigned was warranted.

Analysis

When a veteran submits a notice of disagreement, appellate 
review is initiated.  38 U.S.C.A. § 7105(a).  A notice of 
disagreement postmarked before the expiration of a one-year 
period from the date of mailing of notice of the initial 
review or determination will be accepted as timely.  
38 U.S.C.A. § 7105(b).

At the time the veteran submitted the July 1987 statement 
indicating that additional evidence should be reviewed, the 
August 1986 and December 1986 rating decisions were not yet 
final.  Since the veteran disagreed with the August 1986 
rating decision in October 1986, but no statement of the case 
was issued, that rating decision remained open.  Moreover, 
the veteran's July 1987 statement that he did not agree with 
the assigned 20 percent evaluation was submitted prior to the 
expiration of the one-year appeal period following the August 
1986 rating decision. 

The Board notes that the reverse side of the August 28, 1986 
notice to the veteran of the planned reduction of his 
disability evaluation informed him of his appellate rights.  
However, as the RO did not respond to the veteran's 
identification of additional evidence within 60 days, or take 
any other action, such as explaining that the veteran could 
disagree with the December 1986 rating decision, that written 
notice is not sufficient procedural due process as to allow 
the Board to determine that the August 1986 rating decision 
became final.  

In a September 1999 statement, the veteran contended that the 
reduction in evaluation of the service-connected disability 
was clearly and unmistakably erroneous because the July 1986 
examination failed to disclose improvement in the service-
connected disability.  Previous determinations which are 
final and binding, including decisions of service connection, 
degree of disability, age, marriage, relationship, service, 
dependency, line of duty, and other issues, will be accepted 
as correct in the absence of clear and unmistakable error.  
38 C.F.R. § 3.104 (2002).  Where evidence establishes such 
error, the prior decision will be reversed or amended.  38 
C.F.R. § 3.105(a).

As noted above, when the RO determined, in August 1986, that 
the evaluation assigned for the veteran's service-connected 
back disability should be reduced, the RO notified the 
veteran that he could submit evidence that the reduction 
should not be made, and that, if no evidence was received 
within 60 days, the reduction would take effect on the date 
indicated, in November 1986.  38 C.F.R. § 3.105(e) (1981).  
This notification to the veteran fully complied with the 
procedures of 38 C.F.R. § 3.105(e), as then in effect.  The 
Board notes that the procedures required in 1986 were not the 
same as are required by the current version of the 
regulation.  Compare 38 C.F.R. § 3.105 (2002) with 38 C.F.R. 
§ 3.105 (1986).  

However, in this case, the veteran did submit evidence within 
60 days.  The regulation, as extant in 1986, does not state 
precisely what an RO was obliged to do when the veteran 
submitted evidence within the allotted time and expressed 
disagreement with the determination that the evaluation 
should be reduced.  However, the fact that the regulation 
does not state precisely what action the RO must take does 
not allow the RO to take no action in response to a 
disagreement with a reduction.  Because the RO did not 
respond to the veteran's disagreement with the August 1986 
rating decision, that rating decision did not become final, 
but remains an open and unadjudicated claim.

The Board notes that the RO's December 1986 rating decision 
suggests that the RO construed the additional evidence 
submitted by the veteran to show why the reduction should not 
be made as a new claim for an increased evaluation.  However, 
there is no evidence that the veteran was ever specifically 
notified of that December 1986 decision, so he remained 
unaware that the RO had not interpreted his October 1986 
statement as a disagreement with the reduction.  Moreover, 
since the veteran was not notified of the December 1986 
decision, he had no opportunity to disagree with or appeal 
that decision. 

Moreover, no statement of the case was issued in response to 
the October 1986 notice of disagreement with the reduction.  
Because the veteran was never notified that the additional 
evidence/statement he had submitted in October 1986 had been 
reviewed and was not notified that any action had been taken 
in response to the disagreement with the August 1986 rating 
decision, the August 1986 rating decision remained open.

A claim of clear and unmistakable error may be adjudicated 
where there is a final and binding decision.  In this case, 
the August 1986 rating reduction did not become final, and 
the Board finds that the veteran cannot bring a valid claim 
of CUE in the absence of a final decision.  Thus, the claim 
of entitlement to revision based on CUE must be denied as a 
matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

However, since the August 1986 rating decision is not final, 
the veteran is entitled to completion of adjudication of that 
claim, as noted in the REMAND appended to this decision.  See 
Hanson v. Brown, 9 Vet. App. 29, 31-32 (1996) (unadjudicated 
claim normally remains open and pending unless withdrawn); 
Meeks v. Brown, 5 Vet. App. 284, 287 (1993) (claim before RO 
remains pending until final decision is rendered); 38 C.F.R. 
§ 3.160(c) (defining pending claim as "an application, formal 
or informal, which has not been finally adjudicated"). 


ORDER

The appeal for revision of an August 1986 rating decision on 
the basis of CUE is denied.


REMAND

As the veteran expressed disagreement with the August 1986 
determination that the evaluation of his service-connected 
back disability should be reduced from 40 percent to 20 
percent, it was the RO's duty to issue a statement of the 
case (SOC) on that issue.  38 U.S.C.A. § 7105(d) (West 1991); 
38 C.F.R. § 19.28 (2002); see also Manlincon v. West, 12 Vet. 
App. 238 (1999) (holding that where the veteran has expressly 
stated his disagreement with a prior decision, the Board must 
remand this matter for issuance of a SOC).  No SOC addressing 
the reduction in the evaluation assigned for the veteran's 
service-connected back disability is associated with the 
claims file before the Board for appellate review.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefined the obligations of VA with respect to the duty to 
assist, and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  The RO must advise the veteran of the 
provision of the VCAA and VA's duties to him under this 
enactment.

Accordingly, the appeal is remanded for the following action:

After insuring that the record is fully 
developed and all duties under the 
Veterans Claims Assistance Act of 2000 
have been met, the RO should furnish to 
the veteran and his representative a SOC 
addressing the matter of the August 1986 
reduction in the evaluation assigned for 
service-connected herniated nucleus 
pulposus, lumbar spine.  The SOC should 
include all relevant law and regulations 
pertaining to the claim and the reasons 
and bases for the reduction.  The SOC 
should specifically advise the veteran of 
the date of expiration of the period in 
which he may timely appeal the reduction 
decision.

If, and only if, the appellant files a timely substantive 
appeal, then the case should be returned to the Board for 
further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office. Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



